Citation Nr: 0408430	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected partial patellectomy right knee with degenerative 
changes, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for service 
connected varicosities, medial aspect, right knee, and 
superficial and deep varicose vein pain, currently evaluated 
at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained by the RO.  

2.  The veteran's service connected partial patellectomy 
right knee with degenerative changes is manifested by pain 
and swelling with nearly full range of motion; instability 
has not been demonstrated.  

3.  The veteran's service-connected varicosities, medial 
aspect, right knee, and superficial and deep varicose vein 
pain is manifested primarily by pain, discomfort, swelling 
and sometimes itching.  The clinical evidence does not reveal 
any persistent edema or ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a service-connected partial patellectomy right knee with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5103 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5260, 5261 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for service connected varicosities, medial aspect, right 
knee, and superficial and deep varicose vein pain, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.104, Code 7120 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case the veteran was 
provided with notice of the VCAA prior to adjudication of the 
claims.  Furthermore, there is additional and complete notice 
as discussed below.  As such, the Board can proceed.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

In the present case, regarding the issues on appeal, a 
substantially complete application was received in July 1954 
for a right knee disability and in December 1989 for a 
varicose vein disability.  Thereafter, in a rating decision 
dated in August 1954, the issue of entitlement to service 
connection for a right knee disability was granted with an 
evaluation of 10 percent effective July 2, 1954.  
Additionally, in a rating decision dated September 1990, the 
issue of entitlement to service connection for varicosities 
of the medial aspect of the right knee was granted with an 
evaluation of 10 percent effective December 18, 1989.  In 
association with the current claims there has been 
correspondence to provide notice to the claimant regarding 
what information and evidence is needed to further 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The provisions of the VCAA were 
provided to the veteran in a March 2001 correspondence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a statement of the case (SOC) was 
provided to the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Although the veteran was given 60 days to 
respond with the information, on December 16th, 2003, the 
President signed H.R. 2297, Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), which 
stated that "nothing shall be construed to establish a duty 
on the part of the Secretary to identify or readjudicate any 
claim that is not submitted during the one-year period under 
38 U.S.C.A. 5103A or has been the subject of a timely appeal 
to the Board of Veterans' Appeals or the United States Court 
of Appeals for Veterans Claims."  This change was effective 
as of November 9, 2000.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issues on appeal in this decision, have been 
accomplished.  Furthermore, the veteran has submitted 
additional evidence to substantiate his claims.  As this 
evidence provides a sufficient basis upon which to evaluate 
the claim, VA's duty to assist has been met.  See 38 U.S.C.A. 
§ 5103A.  

B.  Disability ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Entitlement to an increased evaluation for service 
connected partial patellectomy right knee with degenerative 
changes, currently evaluated as 20 percent disabling

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2003).  

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Code 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  

Diagnostic Code 5257 pertains to other impairment of the knee 
and recurrent subluxation or lateral instability.  Under this 
code, a disability evaluation of 10 percent is warranted when 
there is slight impairment or recurrent subluxation or 
lateral instability.  An evaluation of 20 percent is 
assignable when there is moderate impairment or recurrent 
subluxation or lateral instability.  An evaluation of 30 
percent is assignable when there is severe impairment or 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 
(2003).  

Diagnostic Code 5260 relates to evaluations for limitation of 
flexion of the leg.  Under this code, a noncompensable 
evaluation is assignable when flexion is limited to 60 
degrees.  When flexion is limited to 45 degrees, a 10 percent 
evaluation is assignable.  When flexion is limited to 30 
degrees, a 20 percent rating is assignable. When flexion is 
limited to 15 degrees a 30 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  

Diagnostic Code 5261 relates to evaluations for limitation of 
extension of the leg.  Under this code, a noncompensable 
evaluation is assignable when extension is limited to 5 
degrees.  When extension is limited to 10 degrees, a 10 
percent evaluation is assignable.  When extension is limited 
to 15 degrees a 20 percent evaluation is assignable.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
is assignable.  When extension is limited to 30 degrees, a 40 
percent evaluation is assignable.  When extension is limited 
to 45 degrees, a 50 percent evaluation is assignable.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  

On VA examination of April 1989, the veteran complained of 
pain and swelling when he was on his feet too long.  He also 
reported that his knee became hot and ached if he drove for a 
period of time and it was getting worse.  An x-ray of the 
knee showed operative resection of the lower half of the 
patella with small osseous fragments and metallic sutures on 
the adjacent soft tissue.  There was minimal degenerative 
arthritis of the knee joint.  On examination the veteran 
ambulated with a normal gait, and he could not accomplish a 
deep knee bend because of right knee pain.  Range of motion 
of the right knee showed extension to 0 degrees and flexion 
to 135 degrees.  Crepitation was palpitated throughout the 
range of motion on movement of patella in femoral grove.  
There was no joint line pain, instability or effusion and 
there were tortuous and sacculated varicosities on medial 
aspect.  The impression was traumatic degenerative joint 
disease of the right knee secondary to fracture and partial 
patellectomy and sacculated and tortuous varicosities on 
medial aspect.  

The veteran was granted an increased rating for residuals, 
partial patellectomy of right knee in an April 1989 rating 
action from 10 percent disabling to 20 percent disabling 
evaluation effective January 3, 1989. 

A private treatment report of September 1989 reported that 
the veteran had surgery on his knee due to a fractured right 
patella.  He reported that he had part of the kneecap removed 
and some wiring done that had worked its way out of the soft 
tissue over the years.  He reported difficulty walking and 
standing on the leg, swelling and warmth in the knee and 
difficulty bending and doing stairs.  On examination the 
veteran had normal gait, he lacked about 15 degrees of 
flexion of the right knee, had a mild varus valgus rock, mild 
crepitation, marked varicosities in the veins just above the 
knees on the medial aspect of the foot, swelling of the leg 
and the pulses in the foot were intact.  X-rays of the knee 
revealed mild medial compartment arthritis and a partial 
resection of his patella with several pieces of wire visible.  
The clinical impression was partial patellectomy, right knee, 
with mild osteoarthritis; 20 percent disability with regards 
to the right knee in terms of bony structures.  

On VA examination of January 1990 it was reported that the 
veteran ambulated with a normal gait, he walked on his toes 
and heels and accomplished a prone knee bend with facility.  
Range of motion of the right knee showed extension to 0 
degrees and flexion to 135 degrees.  Crepitation was 
palpitated throughout the range of motion on movement of 
patella in femoral grove.  There was no joint line pain, 
instability or effusion and no bulges in right popliteal 
process.  There were tortuous sacculated varicose veins about 
the knee.  X-rays of the right knee showed postsurgical 
changes with presence of surgical wires in peripatellar area.  
The diagnosis was postoperative residuals of partial 
patellectomy for fracture. 

On VA treatment reports from September 2000 to February 2001, 
it was reported that the veteran was treated for knee pain 
and showed status post open reduction internal fixation of 
the right knee.  A September 2000 report shows that anterior 
posterior and lateral views of the right knee were taken and 
it revealed status post resection of the inferior aspect of 
the patella with multiple wires seen, some of which were 
broken, a few small bony fragments inferior to the patella, 
degenerative changes of the patellofemoral joint with 
spurring and medial joint space narrowing.  A January 2001 
treatment report showed that anterior posterior and lateral 
views were taken of the right knee and compared to the views 
dated September 2000, which showed no significant interval 
change.  

A private treatment report of December 2000 showed that two 
view x-rays of the right knee revealed significant 
tricompartmental osteoarthritis, worse patellofemoral and 
medial compartments, joint narrowing and evidence of old 
surgery with small wires.  The diagnosis was progressive 
osteoarthritis of right knee.

On VA examination of January 2001, the veteran's right knee 
revealed a range of motion from 10 degrees to 130 degrees.  
There was no increased heat, swelling, or intra-articular 
effusion, no local medial or lateral joint line tenderness, 
no evidence of instability, normal medial and lateral 
collateral ligaments and a positive patellofemoral grinding 
test was present.  The diagnosis was post partial 
patellectomy with patellofemoral arthritis of the right knee.

A private treatment report of April 2002 showed that the 
veteran complained of pain in the medial joint of the right 
knee and he had difficulty walking, bending and climbing 
stairs.  The examination revealed that the veteran had a 
varus on standing and an old scar by the patella of the right 
knee.  He had 0-130 degrees of range of motion of the right 
knee, there was no effusion, slight varus valgus rock, medial 
joint tenderness, Lachman test was negative, neurovascular 
examination of the foot was normal and there was some venous 
distention.  The x-rays of the knee revealed collapse of the 
medial joint compartment and some residual wire sutures by 
the inferior patella.  The diagnosis was medial compartment 
arthritis right knee secondary to old injury.  

On VA examination of November 2002, the veteran reported that 
his right knee hurt on and off and that he was taking 
Celebrex 200 mg daily for the pain in his right knee.  He 
also reported that his knee hurt with increased use and it 
was swollen three or four weeks prior to the examination.  He 
reported that he was still able to use an exercise bike 
frequently and that he could walk an unlimited distance.  He 
reported that when his knee hurt he walked with a limp and 
had been told that when his was limping this would bother his 
back more.  An examination of the right knee showed a trace 
of warm with bony enlargement, there was a moderate amount of 
crepitance but no swelling or effusion.  His knee was stable 
times four and without joint line tenderness and extension to 
0 degrees and flexion to 118 degrees.  The diagnosis was 
degenerative joint disease of the right knee due to his 
service injury.  

Taking into account all relevant evidence, the Board finds 
that the veteran's service connected right knee disability is 
properly rated as 20 percent disabling.  In this regard, as 
to a rating for instability of the knee under Diagnostic Code 
5257, VA and private medical records revealed no joint line 
pain, instability or effusion.  
Considering all the evidence of record, the Board finds that 
the veteran does not demonstrate any instability of the right 
knee, such that a rating would be warranted under this code.  
While some medial joint tenderness was reported on a private 
evaluation, it appears that the major symptomatic pathology 
is the limitation of motion, as discussed herein.

In this case, as noted above, private treatment records and 
VA examinations variously show nearly full range of motion of 
the right knee, to motion from 0 to 118, 0 to 135, and 10 to 
130 degrees of flexion and 0 degrees of extension.  There is 
clinical evidence of arthritis noted on private treatment 
records and described on VA examinations.  As such, there is 
no evidence of limitation of motion of the right knee that 
would be compensable under any of the Diagnostic Codes 
related to limitation of motion; therefore, a rating in 
excess of 20 percent for limitation of motion of the right 
knee disorder is not warranted.  Therefore, the preponderance 
of the evidence establishes that the symptoms do not meet the 
criteria for an increased rating based on limitation of 
motion.  

The Board has considered the applicability of rating the 
right knee disability under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of the right knee has not been clinically shown or 
even approximated, a higher rating would not be in order 
under Diagnostic Code 5256.  

Moreover, there is no clinical evidence of interference with 
daily activities due to functional limitation of the knee 
caused by pain based on the VA examinations and private 
treatment records.  Additionally, the veteran reported on the 
November 2002 VA examination that he was able to use an 
exercise bike frequently and could walk an unlimited 
distance.  As such, there is no clinical showing that the 
pain complained of would cause functional limitation as such 
that would provide for a rating in excess of 20 percent for 
the right knee disorder.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Thus, with no finding of instability, and a finding of nearly 
full limitation of motion, the Board finds that there is no 
symptomatology related to the service connected right knee 
disability that warrants a higher rating and as such, a 
higher rating is not assigned.  

In sum, the preponderance of the evidence clearly establishes 
that the symptomatology of the service connected right knee 
disability does not meet the criteria for a higher rating.  
The evidence is not so evenly balanced as to give rise to a 
reasonable doubt.  

II.  An increased rating for service connected varicosities, 
medial aspect, right knee, and superficial and deep varicose 
vein pain, currently evaluated at 10 percent disabling

Under Diagnostic Code 7120, a 20 percent rating may be 
assigned for varicose veins with persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating requires 
massive, board-like edema with constant pain at rest.  NOTE:  
These evaluations are for involvement of a single extremity.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (2003).  

The veteran contends, in essence, that his service-connected 
varicosities, medial aspect, right knee, and superficial and 
deep varicose vein pain are of such severity as to warrant a 
higher evaluation.  It is contended that this disability is 
manifested by pain, discomfort, swelling and sometimes 
itching.  

A private treatment report of September 1989 reported that 
the veteran had surgery on his knee due to a fractured right 
patella.  He reported that he had part of the kneecap removed 
and some wiring that had worked its way out of the soft 
tissue over the years.  He reported difficulty walking and 
standing on the leg, swelling and warmth in the knee and 
difficulty bending and doing stairs.  The clinical impression 
was that the veteran seemed to have a total disability of the 
leg between 30 and 40 percent, which seemed related to the 
mark of venous insufficiency and varicosities.  

A statement from a private medical examiner in September 1989 
revealed that the veteran had a cirsoid type of venous 
incompetence involving the distal medial thigh, knee, 
patellar area and proximal leg.  The area of "leakage" 
appeared to be above the knee and was probably the 
etiological factor in the veteran's venous insufficiency.  
The examiner stated that there appeared to be a causal 
relationship between the onset of the veteran's varicose 
veins and the service incurred injury that led to surgery of 
his knee and patellar region.

On VA examination of January 1990 it was reported that the 
veteran ambulated with a normal gait, he walked on his toes 
and heels and accomplished a prone knee bend with facility.  
There were tortuous sacculated varicose veins about the knee.

By a rating decision of September 1990, the veteran was 
granted a 10 percent rating for varicosities, medial aspect, 
right knee, and superficial and deep varicose vein pain from 
December 18, 1989.  The veteran did not file a notice of 
disagreement with this rating action.

On VA examination of January 2001, the veteran reported a 
history of varicose veins in his right leg.  He reported that 
he had surgery on his right leg about 15 to 20 years ago for 
his varicose veins.  He denied any history of 
thrombophlebitis or embolism but he complained of pain, 
discomfort, swelling and sometimes itching.  There was no 
skin ulceration.  On examination it was revealed that the 
veteran's gait was antalgic.  Superficial varicose veins were 
present in the medial aspect of the ankle and foot area and 
also superficial varicose veins noted in the posterior area 
of the leg, especially in the calf muscle area.  There was 
evidence of some slightly prominent varicose veins but they 
were not saccular.  They were slightly enlarged to maybe 
about less than half inch in diameter and present mostly in 
the medial aspect of the knee extending up to the upper one 
third of the leg and also present in the ankle area slightly 
prominent in the great saphenous venous distribution.  
Trendelenburg test was negative and there was no skin 
discoloration and no skin ulceration.  The diagnosis was 
superficial and deep varicose veins with residual pain and 
discomfort in the right leg, status post surgery.

A private medical report of April 2002 reported that the 
veteran complained of pain in the medial joint of the right 
knee.  The examination revealed some venous distention.  

On VA examination of November 2002, the veteran reported that 
his right knee hurt on and off and that he was taking 
Celebrex 200 mg daily for the pain in his right knee.  He 
also reported that his knee hurt with increased use and it 
was swollen three or four weeks prior to the examination.  He 
reported that he was still able to use an exercise bike 
frequently and that he could walk and unlimited distance.  He 
reported that when his knee hurt he walked with a limp and 
had been told that when his was limping this would bother his 
back more.  An examination of the right knee showed a trace 
of warm with bony enlargement, there was a moderate amount of 
crepitance but no swelling or effusion.  His knee was stable 
times four and without joint line tenderness and extension to 
0 degrees and flexion to 118 degrees.  The diagnosis was 
degenerative joint disease of the right knee due to his 
service injury.  

Based on the overall clinical evidence of record, the 
veteran's service-connected varicosities, medial aspect, 
right knee, and superficial and deep varicose vein pain is 
manifested primarily by pain, discomfort, swelling and 
sometimes itching.  The VA examination of January 2001 
revealed that there was evidence of some slightly prominent 
varicose veins but they were not saccular.  Additionally, the 
Trendelenburg test was negative and there was no skin 
discoloration and no skin ulceration.

Therefore, it is the Board's opinion that while the veteran 
does have varicose veins, there is no evidence of persistent 
edema, stasis pigmentation or eczema, with or without 
intermittent ulceration, subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration or massive, 
board-like edema with constant pain at rest as to warrant a 
higher evaluation under Diagnostic Code 7120.  

The Board has also considered the provisions of 38 C.F.R. § 
4.10, which relates to functional loss.  Significantly, 
however, the recent VA clinical evidence reveals that the 
veteran ambulates without any significant gait impairment.  
He reported on his November 2002 VA examination the he was 
able to use an exercise bike frequently and could walk an 
unlimited distance.  Furthermore, the clinical evidence does 
not show that veteran's service-connected varicosities, 
medial aspect, right knee, and superficial and deep varicose 
vein pain, present such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  

Since the preponderance of the evidence is against allowance 
of an evaluation in excess of 10 percent for varicosities, 
medial aspect, right knee, and superficial and deep varicose 
vein pain, the benefit-of-the-doubt doctrine is inapplicable, 
for the foregoing reasons.  


ORDER

Entitlement to an increased evaluation for service connected 
partial patellectomy right knee with degenerative changes, 
currently evaluated as 20 percent disabling, is denied.  

Entitlement to an increased evaluation for service connected 
varicosities, medial aspect, right knee, and superficial and 
deep varicose vein pain, currently evaluated at 10 percent 
disabling, is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



